                   Case 4:20-mj-70771-MRGD Document 11 Filed
DOCUMENTS UNDER SEAL
                                                             06/24/20 Page 21 minutes
                                                        TOTAL TIME (m ins):
                                                                              of 1 (11:57-11:59)
M AGISTRATE JUDGE                         DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                         Ana Dub
MAGISTRATE JUDGE                          DATE                                    NEW CASE          CASE NUMBER
Laurel Beeler                             06/24/2020 (Zoom Video Hearing)                         4:20-mj-70771-MAG-1
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Robert Alvin Justus, Jr.                           Y         P       Richard Novak, CJA                 APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT            COUNSEL APPT'D
Katherine Lloyd-Lovett                    Not Required                           SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Sheri Broussard                         APPT'D COUNSEL             OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT                BOND HEARING          IA REV PROB. or          OTHER
                               Not Held                                           or S/R
       DETENTION HRG             ID / REMOV HRG             CHANGE PLEA           PROB. REVOC.             ATTY APPT
                                                                                                           HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                     NAME AS CHARGED         TRUE NAME:
        OF RIGHTS               OF CHARGES                  IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                  SUBSTANCE
                                                        RELEASE
      RELEASED             ISSUED                   AMT OF SECURITY          SPECIAL NOTES            PASSPORT
      ON O/R               APPEARANCE BOND          $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED          RELEASED       DETENTION HEARING           REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                 GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT         OTHER:
    REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
6/26/2020                        HEARING                  HEARING                CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.               PRELIMINARY         CHANGE OF               STATUS
                                 AFFIDAVIT                   HEARING             PLEA
10:30 AM                                                     _____________                           re: Preliminary Hrg
BEFORE HON.                      DETENTION                   ARRAIGNMENT          MOTIONS                JUDGMENT &
                                 HEARING                                                                 SENTENCING
Westmore
       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /          PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL             CONFERENCE              HEARING
                                 3161                        HEARING
                                                 ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to video appearance.


                                                                                      DOCUMENT NUMBER:
CC: KAW
